Title: Nicolas G. Dufief to Thomas Jefferson, 3 March 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            
              Monsieur,
              A Philade ce 3e de Mars. 1817
            
            Je vous ai adressé, ce matin, par la poste, le dernier volume de mon dictionnaire. J’espère que les 3 volumes seront arrivés Sans accident. Il me Semble que Mr Gibson aurait été beaucoup plus régulier commercialement parlant de ne débiter votre compte des 31 dlls qu’autant que son correspondant de Philadelphie lui eût envoyé un reçu de Moi, que certainement il eût éxigé si l’on m’eût payé cette Somme.
            
              J’ai l’honneur d’être avec le plus profond respect Votre très dévoué serviteur
              N. G. Dufief
            
          
          
            P.S.Nous  vous avons débité de 12 dlls: prix du dictionnaire & crédite de. 4dl 50100: balance qui vous était due 
          
         
          Editors’ Translation
          
            
              
                Sir,
                  Philadelphia 3 March. 1817
              
              This morning I sent you through the mail the last volume of my dictionary. I hope that the three volumes have arrived without incident. It seems to me that it would have been much more correct, commercially speaking, if  Mr. Gibson had not debited the 31 dollars from your account until  his correspondent in Philadelphia sent him a receipt from me. One would certainly have been demanded of me if I had been paid this sum.
              
                I have the honor to be, with the most profound respect, your very devoted servant
                N. G. Dufief
              
            
            
              P.S.We have debited you 12 dollars, the price of the dictionary, and credited you with  $4.50, the  balance due to you 
            
          
         